Citation Nr: 0809260	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  03-00 041	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 
percent for reflex sympathetic dystrophy and ulnar 
hyperesthesia of the right hand.

2. Entitlement to an increased evaluation for residuals of 
blunt force trauma of the right ring and little finger, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1974 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that denied the benefits sought on appeal. 

In December 2005, the Board remanded the veteran's claim now 
on appeal for additional development. In part, the Board 
remanded the veteran's claim of service connection for a 
dental disorder. By a September 2006 RO decision, the RO 
granted service connection for the benefit. The veteran did 
not file a timely notice of disagreement as to the evaluation 
of this disorder or the assigned effective date, and as such, 
it is not before the Board. 38 U.S.C.A. § 7105(a); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].

In correspondence dated in May 2007, the veteran and through 
his representative sought service connection for a jaw 
disorder, claimed as secondary to the dental disability. This 
matter has not been adjudicated by the RO, and is therefore 
REFERRED for appropriate action.

In an August 2007 RO decision, the veteran received a 50 
percent evaluation out of a possible 70 percent evaluation 
for reflex sympathetic dystrophy and ulnar hyperesthesia of 
the right hand. The United States Court of Appeals for 
Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1992). Therefore, the claim for reflex sympathetic dystrophy 
and ulnar hyperesthesia of the right hand is still in 
appellate status.

The Board presently in part grants the veteran's claim for an 
increased rating of the two fingers of the right hand, and 
denies the claim pertaining to an increased rating for a 
neurological disorder of the right hand. In light of the 
grant of an increased rating, and various submissions by the 
veteran alleging that he is unemployable due to service-
connected disorders, the issue of a total rating due to 
individual unemployability is raised and is REFERRED to the 
RO. Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Holding that once a veteran submits evidence of a 
medical disability and submits a claim for an increased 
disability rating with evidence of unemployability, VA must 
consider a claim for a total rating based on individual 
unemployability).  


FINDINGS OF FACT

1. With resolution of the benefit of the doubt in the 
veteran's favor, at all times pertinent to this appeal, since 
December 24, 2002, reflex sympathetic dystrophy and ulnar 
hyperesthesia of the right hand was characterized by severe 
incomplete paralysis of the middle radicular group.

2. The veteran's right ring and little finger disorder is not 
characterized by findings of unfavorable ankylosis. 


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent, but no higher, 
for reflex sympathetic dystrophy and ulnar hyperesthesia of 
the right hand, effective  December 24, 2002  are met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8511 (2007).


2. The criteria for a 20 percent rating for unfavorable 
ankylosis of the ring and little finger are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5219, 5223, Note 1 and 2 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2005 and 
September 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Also, for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6. 

Here, although the duty to notify has not been satisfied, the 
Board finds that any notification errors are non-prejudicial 
to the veteran. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). In July 2005, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate increased ratings claims, as well as specifying 
what information and evidence must be submitted, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further evidence that pertains 
to the claims. 

Through September 2002, August 2003, and August 2007 RO 
decisions and an August 2007 Supplemental Statement of the 
Case (SSOC), the veteran was notified of the rating criteria 
applied in his claims. By correspondence from the veteran to 
the RO, dated September 2007, the veteran specifically argued 
that his disorders met the criteria for increased 
evaluations, and demonstrated the he had actual knowledge of 
the requirements necessary to substantiate his claims. See 
Sanders supra. Since the veteran demonstrated actual 
knowledge of the rating criteria applied to his claims, the 
Board finds that any notification errors in light of Vazquez-
Flores are non-prejudicial. Id.    

The veteran did not receive notice as to the information and 
evidence needed to substantiate effective date claims until a 
September 2006 letter as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006). As such, this aspect of the VCAA notice 
was in error as it was not timely under the requirement of 
Dingess. Nevertheless, the Board finds that such error is not 
prejudicial to the veteran because the veteran demonstrated 
actual knowledge in September 2007 correspondence after 
receiving Dingess notice requirements. Sanders, supra.  

The evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. Service medical 
records, private medical records, and VA treatment records 
are associated with the claims file. Additionally, the 
veteran was afforded multiple VA examinations in connection 
with his claims. The veteran and his representative have not 
made the RO or the Board aware of any outstanding evidence 
that needs to be obtained in order to fairly decide his 
claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Analyses

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Reflex sympathetic dystrophy and ulnar hyperesthesia of the 
right hand, currently evaluated at 50 percent disabling

The veteran initially sought service connection for reflex 
sympathetic dystrophy and ulnar hyperesthesia of the right 
hand by application received on December 24, 2002. Although 
service connection was denied in an August 2003 rating 
decision, in due course of an appeal, the benefit was granted 
in an August 2003 rating decision and a 20 percent disability 
rating was assigned. The veteran noted his disagreement with 
the assigned evolution, and by rating decision dated in 
August 2007, a 50 percent evaluation was assigned, effective 
December 28, 2006. The effective date of the evaluation was 
based upon the date of a VA medical examination, indicating 
worsening symptomatology. 

Because this matter has been in continuous appellate status 
since the original assignment of service connection, the 
evidence to be considered includes all evidence proffered in 
support of the original claim. Fenderson v. West, 12 Vet. 
App. 119 (1999).  

After careful review of the evidence, the Board presently 
denies the appeal for an increased disability evaluation, but 
pursuant to Fenderson, assigns a 50 percent evaluation 
effective the date of claim, December 24, 2002 on the basis 
of the benefit-of-the-doubt doctrine. 38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

For neurological disabilities, evaluations are generally 
assigned based on whether the paralysis of a particular nerve 
is complete or incomplete. Diagnostic Code (DC) 8511 provides 
the rating criteria for paralysis of the nerves of the middle 
radicular group, and therefore, neuritis and neuralgia of 
those nerves. 38 C.F.R. § 4.124a, DC 8511. Under DC 8511, 
incomplete paralysis is rated 20 percent when mild, 40 
percent when moderate, and 50 percent when severe. A 70 
percent rating is warranted for complete paralysis. Under DC 
8511, complete paralysis contemplates adduction, abduction, 
and rotation of the arm, flexion of the elbow, and extension 
of the wrist is lost or severely affected. 38 C.F.R. § 
4.124a; DC 8511 (2007).

In order for the veteran to receive a rating in excess of 50 
percent, the medical evidence must show that his right arm 
has complete paralysis. See id. A review of the medical 
evidence shows that the veteran's right arm disability is 
accurately characterized as "severe" incomplete paralysis. 
See id.   Stated alternatively, the record does not show that 
the veteran's right arm is paralyzed.

The veteran injured his right hand during active service when 
a vehicle engine fell on his right hand. As a result of that 
injury, the veteran was diagnosed in due course as having 
reflex sympathetic dystrophy or Complex Regional Pain 
Syndrome (CRPS) of the right arm. In support of his claim, 
the veteran submitted numerous private medical records. 
Additionally, VA treatment records and several VA examination 
reports are available. 

A VA examination report, dated July 2003, reflects that the 
veteran reported having no functional use of his right arm, 
except to use it to assist his left arm. He reported that he 
had significant functional limitations of the hand; that the 
pain level was "5" out of a "10." The examiner noted that 
the veteran's right wrist was in a splint; but there was no 
difference in color or temperature of the hand and no muscle 
atrophy. The veteran demonstrated very slow movements of the 
right hand, and there was a 2 centimeter distance between the 
tip of the index finger and the median transverse fold of the 
palm when he attempted to fully flex the fingers. He was 
noted to have strong radial and ulnar pulse in the right 
hand. VA treatment records from June 2004 refer to 
"significant impairment" of the right hand - essentially 
these records indicate that the veteran has limited movement 
of the right hand and wrist due to continued pain. 

In February 2006, the veteran underwent surgical release of 
the right carpal tunnel; right cubital tunnel with anterior 
subcutaneous transposition of the ulnar nerve and right 
tennis elbow release with partial lateral epicondylectomy and 
extensor fascia lengthening. Although he was examined by VA 
during the recuperative period (i.e. within three days of the 
surgery, he was reexamined in December 2006. 

The examiner noted that the veteran had nearly full power in 
his right arm, despite experiencing pain. He also noted that 
the veteran has a full range of motion with pain of the elbow 
and wrist and shoulder abduction of 90 degrees without pain. 
After a review of the claims file and a thorough physical 
examination, the VA examiner concluded that the veteran has 
"severe functional impairment of the right arm and hand." 

There is no medical evidence showing complete paralysis and 
adduction, abduction and rotation of the arm, flexion of the 
elbow, and extension of the wrist are lost or severely 
affected. To the contrary, at the December 2006 VA 
examination, the examiner found that the veteran had full 
range of motion in his right elbow and wrist and shoulder 
abduction of 90 degrees without pain. Without medical 
evidence showing complete paralysis and adduction, abduction 
and rotation of the arm, flexion of the elbow, and extension 
of the wrist are lost or severely affected, the assignment of 
a rating in excess of 50 percent for reflex sympathetic 
dystrophy and ulnar hyperesthesia of the right hand is not 
warranted. 38 C.F.R. § 4.124a; DC 8511 (2007). 

The veteran has argued throughout the pendency of this matter 
that because various medical care providers have assessed him 
as having different degrees of disability than VA, his 
disorders should be evaluated from such studies.

However, the Board must only consider factors as enumerated 
in the rating criteria discussed above.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992). Although plainly relevant to the 
Board's analysis (indeed, because such reports indicate a 
relatively constant degree of impairment leading the Board to 
grant the appeal in part), to the extent that such reports 
from private physicians are relevant, and the Board must 
consider them, they are not dispositive to the issue, as the 
Court has specifically rejected the "treating physician 
rule," the Board is obligated to consider and articulate 
reasons or bases for its evaluation of a treating physician.  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993). 

However, the record demonstrates that the severity of the 
symptoms have been present since inception of the claim in 
December 2002, despite both conservative and surgical 
intervention. The veteran's subjective complaints and record 
of treatments so suggest. 

The veteran filed his claim on December 24, 2002. However, as 
there was evidence of reflex sympathetic dystrophy and ulnar 
hyperesthesia of the right hand that warranted a 50 percent 
evaluation, the Board finds that the effective date of the 
assignment of a disability rating for reflex sympathetic 
dystrophy and ulnar hyperesthesia of the right hand should be 
July 28, 2003 based upon facts found. 

The veteran underwent a July 2003 VA examination. The 
examiner found that the veteran had no functional use of his 
right arm, other than using it to assist his left arm. VA 
treatment records from June 2004 refer to "significant 
impairment" of the right hand. The medical evidence from 
July 2003 to the present shows that the veteran's reflex 
sympathetic dystrophy and ulnar hyperesthesia of the right 
hand is best characterized as "severe." See 38 C.F.R. § 
4.124a; DC 8511 (2007). 

The words "slight", "moderate" and "severe" as used in the 
various Diagnostic Codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." See 38 C.F.R. 4.6.
  
Having done so, the Board finds that with resolution of the 
benefit of the doubt, and on the basis of facts found, an 
effective date of December 24, 2002 is warranted for 
assignment of a 50 percent disability rating for the 
veteran's reflex sympathetic dystrophy and ulnar 
hyperesthesia of the right hand. 

Residuals of blunt force trauma of the right ring and little 
finger, currently evaluated at 10 percent.

The veteran asserts that a higher evaluation is warranted for 
his service-connected injury residuals of the right ring and 
little finger. He is currently assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5223 
(2007) for his disability. After carefully considering the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the claim for a higher rating and the 
appeal will be denied. 

The veteran is in receipt of service connection for injury 
residuals of the right ring and little fingers through a 
November 1984 rating decision. While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

In order to receive a 10 percent evaluation for the ring and 
little finger, the evidence must demonstrate favorable 
ankylosis of the ring and little finger for either the major 
or minor hand. A 20 percent rating is warranted for 
unfavorable ankylosis of the ring and little finger for 
either the major or minor hand. 38 C.F.R. § 4.71a, DCs 5219, 
5223 (2007). 

The regulations under 38 C.F.R. § 4.71a provide that 
ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows: for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand. 
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads. Only joints in these 
positions are considered to be in favorable position. For 
digits II through V, the MP joint has a range of zero to 90 
degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion. See 38 C.F.R. § 4.71a, DCs 5216-5230, Note 1 (2007).

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level. 
See id. at Note 2.  

Private medical records, dated September 2003, reflect that 
the veteran's right ring and little finger had a limited 
range of motion. Private medical records, dated February 
2006, show that the veteran underwent surgery for a right 
ulnar nerve release. Four days later the veteran underwent a 
VA examination. The veteran underwent a December 2006 VA 
examination. The examiner noted that the veteran's fingers 
moved very slowly and trembled. Additionally, the examiner 
reported that the veteran could not use his right hand to 
button his shirt or remove his shoes. The examiner concluded 
that the veteran's right hand had severe functional 
impairment, both in mechanics and pain. 

After considering the provisions of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 4.71a, DCs 5216-5230, Note 2, the evidence does 
not indicate that the effected fingers are anklysosed. While 
the medical evidence shows that the veteran's use of his ring 
and little finger is extremely limited as shown by his 
inability to perform everyday tasks such unbuttoning his 
shirt or removing his shoes, an evaluation of 20 percent 
under DC 5219 is not warranted. 

The Board has also considered whether the veteran could be 
afforded a higher evaluation under any other Diagnostic 
Codes, but finds that no others are applicable.

	
ORDER

An effective date of December 24, 2002 for a 50 percent 
evaluation for reflex sympathetic dystrophy and ulnar 
hyperesthesia of the right hand is granted. To this extent 
and to this extent only, the appeal is allowed.

An increased evaluation, greater than 10 percent, for 
residuals of blunt force trauma of the right ring and little 
finger is denied. 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


